United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Jacksonville, FL Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-355
Issued: May 13, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 14, 2007 appellant filed a timely appeal from the November 6, 2007
decision of the Office of Workers’ Compensation Programs denying his claim for a schedule
award for an employment-related hearing loss. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has a ratable hearing loss entitling him to a schedule
award.
FACTUAL HISTORY
On April 4, 2007 appellant, then a 52-year-old pilot, filed an occupational disease claim,
Form CA-2, alleging that he sustained hearing loss due to loud aircraft noise. When he began
working for the employing establishment in 1987, he interviewed pilots and inspected aircraft at
airports three days a week and was exposed to the noise of taxiing airplanes. From 1992 to 1998,

he flew a Nomad aircraft, which are considered high-noise because the tips of the propellers are
18 to 24 inches from the pilot’s head. While logging over 1,000 flight hours in the Nomad,
appellant used a headset that diminished the noise, but still required him to turn the radio up
quite loud to hear it over the engine. He received a noise-canceling headset in 2002 that greatly
reduced engine and propeller noise while flying, though he continued to be exposed to a large
amount of airplane noise during preflight and taxiing. Appellant stated that he first noticed his
hearing loss in 1997 and had no hearing loss prior to his federal employment. He provided a
partially illegible audiogram conducted on April 4, 2007. The employing establishment
indicated on the reverse of the claim form that the “Employee did not miss any work. He has the
same duties.”
In a May 9, 2007 statement, George Oliver, appellant’s supervisor, agreed that appellant
worked in a high-noise environment. He stated that appellant had flown thousands of hours in a
variety of different aircrafts. On July 11, 2007 Mr. Oliver notified the Office that the employing
establishment had no noise surveys available, but that exposure to noise was unavoidable even
when hearing protection was worn.
On August 2, 2007 appellant was referred for a second opinion examination to determine
the cause of his hearing loss. On October 26, 2007 Dr. Michael Loper, a Board-certified
otolaryngologist, examined appellant. An audiogram conducted the same day showed losses of
10, 5, 5 and 15 decibels on the right and 15, 10, 10 and 55 decibels on the left, respectively, for
frequencies of 500, 1,000, 2,000 and 3,000 cycles per second (cps). Dr. Loper opined that
appellant’s hearing loss was in excess of what would be expected with presbycusis and that his
employment was sufficient to cause the hearing loss. He noted that appellant’s ear canals and
drums were clean, clear and intact. Dr. Loper opined that the higher left ear hearing loss was due
to greater noise exposure on that side, as reported by appellant. He diagnosed bilateral high
frequency neurosensory hearing loss, left greater than right, due to appellant’s federal
employment. Dr. Loper stated that his diagnosis was based on the degree and configuration of
the hearing loss and the fact that it was in excess of that expected by presbycusis. He
recommended hearing conservation measures.
The Office submitted Dr. Loper’s report to an Office medical adviser for an impairment
rating. On November 2, 2007 Dr. Eric Puestow found that the date of appellant’s maximum
medical improvement was October 26, 2007. Applying the formula from the American Medical
Association, Guides to the Evaluation of Permanent Impairment (5th ed., 2001) to the audiogram
results reported by Dr. Loper, he calculated that appellant had 0 percent hearing loss on the right
and the left. Dr. Puestow diagnosed bilateral sensorineural hearing loss but found that it was not
significant enough to entitle appellant to a schedule award or hearing aids.
By decision dated November 6, 2007, the Office accepted appellant’s claim for hearing
loss. Noting that his hearing loss was not severe enough to be ratable, the Office denied his
claim for a schedule award and medical benefits.

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use of scheduled members or functions of
the body.2 The Act provides for 52 weeks of compensation for total loss of hearing in one ear
and 200 weeks for total loss of hearing in both ears.3 Any loss less than a total loss is
compensated at a proportionate rate.4
The Act does not specify the manner in which the percentage of loss is to be determined
for the purposes of schedule awards. For consistent results and to ensure equal justice under the
law to all claimants, good administrative practice necessitates the use of a single set of tables so
that there may be uniform standards applicable to all claimants. The A.M.A., Guides has been
adopted by the implementing regulation as the appropriate standard for evaluating schedule
losses.5 Therefore, the Office evaluates industrial hearing loss in accordance with the standards
contained in the A.M.A., Guides.6 Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the
losses at each frequency are added up and averaged.7 Then, the “fence” of 25 decibels is
deducted because, as the A.M.A., Guides points out, losses below 25 decibels result in no
impairment in the ability to hear everyday speech under everyday conditions.8 The remaining
amount is multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.9 The
binaural loss is determined by calculating the loss in each ear using the formula for monaural
loss; the lesser loss is multiplied by five, then added to the greater loss and the total is divided by
six to arrive at the amount of the binaural hearing loss.10 The Board has concurred in the
Office’s adoption of this standard for evaluating hearing loss.11

1

5 U.S.C. §§ 8101-8193.

2

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

3

5 U.S.C. § 8107(c)(13).

4

5 U.S.C. § 8107(c)(19); David W. Ferrall, 56 ECAB 362 (2005).

5

20 C.F.R. § 10.404.

6

A.M.A., Guides 246-51 (5th ed., 2001).

7

Id.

8

Id.

9

Id.

10

Id.

11

Donald Stockstad, 53 ECAB 301 (2002), petition for reconsideration granted, modifying prior decision,
Docket No. 01-1570 (issued August 13, 2002).

3

ANALYSIS
The Office accepted that appellant’s hearing loss was related to his federal employment,
but denied his claim for a schedule award on the grounds that his loss was not ratable. The issue
to be resolved is whether appellant has established that the degree of his hearing loss entitles him
to a schedule award.
The Office referred appellant to Dr. Loper, a Board-certified otolaryngologist, for a
second opinion on the cause of his hearing loss. Based on Dr. Loper’s opinion, the Office
accepted appellant’s hearing loss claim for a binaural hearing loss. The Office properly referred
the medical record to Dr. Puestow, an Office medical adviser, who reviewed Dr. Loper’s report
and properly utilized the A.M.A., Guides to determine whether appellant sustained a
compensable hearing loss. Dr. Puestow added the right ear decibel losses recorded at 500, 1,000,
2,000 and 3,000 cps, which were 10, 5, 5 and 15, respectively, for a total of 35 decibels. When
divided by 4, this resulted in an average hearing loss of 8.75 decibels. The average loss of 8.75
was then reduced by a “fence” of 25 decibels to 0, which was multiplied by the established factor
of 1.5 to compute a 0 percent impairment in the right ear. Testing for the left ear at the
frequency levels of 500, 1,000, 2,000 and 3,000 cps revealed decibel losses of 15, 10, 10 and 55
decibels respectively, for a total of 90 decibels. This figure resulted in an average hearing loss
of 22.5 decibels when divided by 4. The average loss of 22.5 decibels was reduced by 25
decibels to 0, which was multiplied by the established factor of 1.5 to compute a 0 percent
impairment in the left ear.
Consequently, the evidence of record establishes that appellant has no ratable hearing
loss in either ear. The Board finds that the Office properly determined that appellant’s
employment-related hearing loss was not significant enough to be ratable. Thus, he was not
entitled to a schedule award.
CONCLUSION
The Board finds that appellant has not established a ratable hearing loss entitling him to a
schedule award.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 6, 2007 is affirmed.
Issued: May 13, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

